Order unanimously affirmed with costs. Memorandum: County Court properly declared null and void the transfers by the alleged incompetent person (AIP) of *1033her home and $48,164.96 to respondent, her son. Petitioner met his burden of establishing that the AIP was incapacitated at the time of the transfers (see, Spallina v Giannoccaro, 98 AD2d 103; Matter of Camarda, 63 AD2d 837, 839) and that a confidential relationship existed between the AIP and respondent (see, Peters v Nicotera, 248 AD2d 969, 970). The burden then shifted to respondent to show that the transfers were not the product of undue influence or coercion (see, Peters v Nicotera, supra, at 970; Matter of Hall v Clyne, 206 AD2d 428, 429; Matter of Camarda, supra, at 839). Respondent failed to meet that burden. We have examined respondent’s remaining contentions and conclude that they are without merit. (Appeal from Order of Niagara County Court, Hannigan, J. — Mental Hygiene Law.) Present — Green, J. P., Pine, Wisner, Scudder and Callahan, JJ.